Citation Nr: 0929967	
Decision Date: 08/11/09    Archive Date: 08/19/09

DOCKET NO.  07-06 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to non-service connected disability pension.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel






INTRODUCTION

The Veteran served on active duty from September 1950 to 
December 1951.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, which denied the benefit sought 
on appeal.

Although the Veteran was granted entitlement to a non-service 
connected pension in a July 2006 rating decision, a July 2006 
notice letter sent from the RO with the rating decision 
informed the Veteran her income was excessive for the payment 
of non-service connected pension benefits.

The July 2006 rating decision further denied entitlement to a 
special monthly pension (aid and attendance/housebound 
benefits).  The rating decision also denied entitlement to 
service connection for leukemia. 

In her notice of disagreement received by the RO on August 7, 
2006, the Veteran stated she was appealing the denial of a 
non-service connected pension due to excessive income.  The 
Veteran did not file a notice of disagreement regarding 
denial of special monthly pension for aid and attendance 
and/or housebound status. The Veteran also did not file a 
notice a disagreement on the issue of entitlement to service 
connection for leukemia.  

The RO issued a statement of the case in January 2007 
confirming the issue on appeal as denial of a non-service 
connected pension due to excessive income.  

The Veteran filed a timely substantive appeal (See VA Form 9 
dated March 2007).  The Veteran's representative submitted a 
brief on behalf of the Veteran dated June 29, 2009, and 
addressed the issue in this matter as entitlement to a non-
service connection pension/housebound benefits.  

As the Veteran did not appeal the issue of a special monthly 
pension for aid and attendance/housebound status from the 
July 2006 rating decision, the issue is not in appellate 
status and therefore, presently not before the Board for 
appellate adjudication.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. The Veteran claimed entitlement to non-service connected 
pension benefits in April 2006.

2. The maximum annual pension rate for an unmarried Veteran 
without a dependent child, beginning December 1, 2005, was 
$10,579.00 per year.

3. As of the July 2006 rating decision, the Veteran's 
countable income consisted of yearly income from the Social 
Security Administration (SSA) in the amount of $12,090.00, an 
annual retirement income of $2,328.00 and additional income 
sources of $36.00 yearly, totaling $14,454 per year. 


CONCLUSION OF LAW

The Veteran's countable income is excessive for receipt of VA 
non-service connected pension benefits. 38 U.S.C.A. §§ 1521, 
1522 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.23, 3.271, 
3.272 (2008).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) (38 
U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 
2008)) includes enhanced duties to notify and assist 
claimants for VA benefits. VA regulations implementing the 
VCAA have been codified, as amended, at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2008).

In connection with the claim on appeal, the Veteran and her 
representative have been notified of the reasons for the 
denial of the claim, provided with the relevant regulations 
(see January 2007 statement of the case), and afforded the 
opportunity to present evidence and argument with respect to 
the claim.  The Board finds that these actions are sufficient 
to satisfy any duties to notify and assist owed the Veteran.  
As will be explained below, the claim lacks legal merit. 

As the law, and not the facts, is dispositive of the claim, 
the duties to notify and assist imposed by the VCAA are not 
applicable.  See Mason v. Principi, 16 Vet. App. 129, 132 
(2002).

The Merits of the Claim

Non-service Connected Pension Criteria

A Veteran who served on active duty during a period of war, 
as defined in the statute, and is permanently and totally 
disabled from a non-service connected disability, not the 
result of willful misconduct, is entitled to receive a VA 
pension, to be adjusted according to the amount of his or her 
annual income. 38 U.S.C.A. § 1521. Paragraph (b) provides the 
annual rate of pension payable to an unmarried veteran with 
no dependent children. This annual rate is then reduced by 
the amount of the Veteran's income. 

Basic entitlement to such pension exists if, among other 
things, the Veteran's income is not in excess of the maximum 
annual pension rate (MAPR) specified in 38 C.F.R. § 3.23.  38 
U.S.C.A. § 1521(a), (b); 38 C.F.R. § 3.3(a)(3).  The MAPR is 
published in Appendix B of VA Manual M21-1 (M21-1) and is to 
be given the same force and effect as published in VA 
regulations.  38 C.F.R. § 3.21.

Payments of any kind from any source shall be counted as 
income during the 12-month annualization period in which 
received, unless specifically excluded. 38 C.F.R. § 3.271.  
For the purpose of determining initial entitlement, the 
monthly rate of pension shall be computed by reducing the 
applicable maximum pension rate by the countable income on 
the effective date of entitlement and dividing the remainder 
by 12. 38 C.F.R. § 3.273(a).  Nonrecurring income (income 
received on a one-time basis) will be counted, for pension 
purposes, for a full 12-month annualization period following 
receipt of the income.  38 C.F.R. § 3.271(c).

Income from Social Security Administration (SSA) benefits is 
not specifically excluded under 38 C.F.R. § 3.272, and 
therefore is included as countable income.  Certain 
unreimbursed medical expenses (in excess of five percent of 
the MAPR) may be excluded from countable income for the same 
12-month annualization period to the extent they were paid.  
38 C.F.R. § 3.272.

Effective December 1, 2005, the MAPR for an unmarried Veteran 
with no dependents was $10,579.00. See 38 C.F.R. § 
3.23(a)(5); M21-1, Part I, Appendix B.

Analysis

In its July 2006 rating decision, the RO determined the 
Veteran's income was 
$14,454.00 annually.  

The Veteran filed a claim for non-service connected pension 
benefits in April 2006 (VA Form 21-526).  At that time, she 
reported income from SSA in the monthly amount of $1,006.00 
(12,072.00 yearly) and $194 per month from an employment 
pension ($2,328.00).   The total yearly income reported by 
the Veteran at the time of her application was more than 
$14,000.00.
 
The MAPR for an unmarried Veteran with no dependents in 2005 
was $10,579.00. 

A July 2006 rating decision granted the non-service connected 
pension, however, a July 2006 notice letter informed the 
Veteran that her income exceeded the income limit allowable 
by law.  The RO notified the Veteran that it calculated her 
income after expenses as $13,920, well in excess of 
$10,579.00.

The July 2006 letter instructed the Veteran that her income 
may be reduced for any medical expenses she paid and invited 
her to submit such evidence.  The RO included VA Form 21-
8416-Medical Expense Report, VA Form 21-051601-Improved 
Pension Eligibility Verification Report, and VA Form 21-0510-
Eligibility Verification Report Instructions and instructed 
the Veteran to return the forms to the RO no later than 
December 31, 2008.  The RO did not receive the requested 
documentation from the Veteran.

Although the Veteran submitted a list of what appears to 
medical and non-medical expenses with her August 2006 notice 
of disagreement, this statement was not accompanied by bills 
or any other evidence indicating the reasons such costs were 
incurred.  (Eligible medical expenses include only those 
expenses that have been prescribed by a medical professional. 
See M21-1, Part IV, Chapter 16, Addendum A; M21-1; VAOPGPREC 
32-91 (March 11, 1991)).  However, even when considering the 
medical expenses listed by the Veteran, the Veteran's actual 
income would still be in excess of the MAPR. 

The Veteran reported that her SSA and private pension income 
is in excess of the MAPR. As the most probative evidence is 
that the Veteran's SSA and private pension income exceeded 
the 2005 MAPR of $10,579.00, her claim for a non-service 
connected pension must be denied due to excessive income.

The Veteran is advised that should her income change in the 
future or if she should incur significant out-of-pocket 
medical expenses, she may reapply for pension and her 
potential entitlement will be considered in light of the 
facts then of record.

Although recognizing the Veteran's honorable wartime service, 
the Board is nonetheless bound by the laws enacted by 
Congress, which specifically prohibits the payment of VA 
pension benefits when the Veteran's income exceeds certain 
levels.  38 U.S.C.A. § 7104(c).  

For all the foregoing reasons, the Board must conclude that 
the Veteran's income is excessive for VA non-service 
connected pension benefits and, as such, her claim is without 
legal merit. As the law is dispositive of this claim, it must 
be denied for lack of legal merit. See Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).


ORDER

The appeal to establish that the Veteran's income is not 
excessive for the purpose of payment of VA non-service 
connected pension benefits is denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


